Citation Nr: 1732516	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.W.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that additional evidence has been received since the RO last adjudicated this claim.  However, some of the evidence does not pertain to the claim, and the Veteran and his representative indicated at the April 2017 hearing that they waived the RO's initial consideration of the evidence.  Therefore, the Board may proceed with adjudication of the claim.

The Board also acknowledges that the RO denied service connection for posttraumatic stress disorder (PTSD) in a May 2016 rating decision.  The RO notified the Veteran of that decision and of his appellate rights, but he did not appeal the decision.  There was also no new and material evidence received within one year of the issuance of that decision.  Therefore, the May 2016 rating decision is final for the PTSD issue. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156 (b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2016).  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  The regulations pertaining to PTSD are different than for other psychiatric disorders, and such criteria were not addressed in a prior rating decision.  See also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79   (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  The Veteran and his representative have not filed a new claim to reopen the claim for service connection for PTSD since the May 2016 rating decision. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  Therefore, the issue of service connection for PTSD is not currently on appeal. 

This appeal was processed the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The underlying merits of the claim for service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1973 rating decision, the RO considered and denied the Veteran's claim for service connection for nervous trouble.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within one year of such notification.  

2.  The received since the July 1973 rating decision, by itself, or in conjunction with previously considered evidence, is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1973 rating decision, which denied service connection for nervous trouble, is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the July 1973 rating decisionis new and material, and the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD was previously considered and denied by the RO in a July 1973 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the July 1973 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

In the July 1973 rating decision, the RO observed that the Veteran's service treatment records did document symptomology and that a medical board found that he had an inherent preexisting schizophrenic illness that rendered him unfit for any further service.  The diagnosis was incipient schizophrenia, and the medical board determined that he did not suffer from a disability that resulted from an incident of service.  The RO also noted a record of VA hospitalization after service that did not demonstrate any sufficient pathology.  The final diagnosis was a transient situational disorder and an unsocialized aggressive reaction of an adolescent.  The RO concluded that the Veteran had a constitutional or developmental abnormality that is not a disability under the law.  

The evidence received since the July 1973 rating decision includes VA and private treatment records, a September 2012 VA examination report, hearing testimony, and the Veteran's own statements.  Notably, there is new evidence showing that the Veteran has been diagnosed with a psychiatric disorder.  For example, the September 2012 VA examiner diagnosed him with depressive disorder not otherwise specified (NOS).  As such, the evidence relates to an unestablished fact necessary to substantiate the claim, namely a current disability.  Additionally, during the April 2017 hearing, the Veteran disputed the finding that he had a preexisting disorder.  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder other than PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.


REMAND

The Veteran testified at the April 2017 hearing that he has received treatment from VA since 1973.  He also noted that he is still receiving VA treatment. The claims file does include a VA medical record dated in April 1973 as well as VA treatment records dated from 1998 to 2015.  However, there are no VA treatment records dated from 1973 to 1998 or since 2015.  As such, the AOJ should attempt to obtain any outstanding VA medical records.

In addition, the Veteran was afforded a VA examination in September 2012 in connection with his claim for service connection.  The examiner diagnosed the Veteran with depressive disorder NOS and opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not address the threshold question of whether the disorder preexisted the Veteran's military service.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records dated from January 1973 to 1998 and since January 2015.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions. 

The examiner should identify any current psychiatric disorders other than PTSD.

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If so, the examiner should state whether the disorder increased in severity during service.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If the disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


